In a proceeding under article 7 of the Family Court Act, the appeal is from an order of *612the Family Court, Kings County, dated June 24, 1971, which adjudged appellant to be a juvenile delinquent and discharged him to another proceeding. Order reversed, on the law and the facts, without costs, and proceeding dismissed. In our opinion, the charge against appellant, attempted rape, has not been sufficiently corroborated so as to sustain the finding of guilt beyond a reasonable doubt (Matter of Eric R., 34 A D 2d 402; People v. Augustine, 35 A D 2d 527). Martuscello, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.